Citation Nr: 1632467	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than February 28, 2011, for the grant of service connection for lung cancer, for accrued benefit purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Army Reserve and National Guard from January 1960 through April 1961, and then in the U.S. Army through January 1979, including overseas in Vietnam and otherwise.  The Veteran died in March 2011, and the Appellant seeks accrued benefits as his surviving spouse.  Service connection for the cause of the Veteran's death was previously granted. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board has reviewed and considered the entire claims file, including a transcript of the Appellant's testimony before the undersigned at a Board hearing conducted at the RO in June 2016.


FINDING OF FACT

VA did not receive a claim for service connection for lung cancer until February 28, 2011, many years after the Veteran's service as well as his lung cancer diagnosis. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 2011, for the award of service connection for lung cancer, for accrued purposes, have not all been met. 38 U.S.C.A. §§ 5101, 5110, 5121 (West 2002 & 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.1000 (2011 & 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000.  The Appellant is the Veteran's surviving spouse, and she continued his pending claim for service connection after the Veteran's death, leading to the award of service connection for lung cancer, for accrued purposes.  The Appellant appealed from the downstream issue of the effective date assigned.

The Appellant was provided full notice of the requirements to establish an effective date for service connection, for accrued purposes, in an April 2011 letter, prior to the rating decision on appeal.  Thus, no additional notice is required in this case.  Moreover, the June 2016 Board hearing focused on the requirements to substantiate the appeal, and the Appellant and her representative indicated actual knowledge of the requirements for an earlier effective date, asserting that the Veteran would have filed a claim on an earlier date but for certain circumstances.  There is no argument or indication of any notice defect and, moreover, the facts are undisputed.  As such, disposition of the appeal turns on application of the pertinent statutes and regulations to the facts of this case.  There is also no indication of any outstanding medical or other documentary evidence.  No further notice or assistance is needed.

The Veteran was discharged from military service in 1979, many years prior to his development and diagnosis of lung cancer in 2008.  He was previously awarded service connection and higher ratings for several conditions, including based on claims in 1979 and in 2006.  On February 28, 2011, VA received an informal claim for service connection, which was interpreted to include lung cancer.  Prior to March 24, 2015, VA would accept an informal claim for service-connected benefits for the purposes of establishing an effective date, in lieu of a formal claim on a specified form.  See 38 C.F.R. §§ 3.151 & 3.155 (2011 & 2015).  

During her hearing and otherwise, the Appellant has asserted that she and the Veteran discussed whether he should file a claim for lung cancer many times after his 2008 diagnosis, but that he did not file a claim at those times.  Thus, it is undisputed that no claim was submitted for lung cancer prior to February 28, 2011.  

Applicable statutes and regulations provide that the effective date for the grant of service connection will be the day following separation from service or the date entitlement arose, if the claim is received within one year after service discharge.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In this case, because the Veteran's informal claim was received February 28, 2011, many years after his service discharge, and his lung cancer was diagnosed prior to that date, the correct effective date for service connection is February 28, 2011.

The Appellant contends that an effective date as early as the date of the Veteran's diagnosis of lung cancer in 2008 should be awarded because the Veteran would have filed a claim at that time, but they had been informed by a VA employee at that time that he would lose his military retirement and related benefits if he were granted service connection for lung cancer, with an increase in service-connected compensation to 100 percent.  The Appellant has indicated that the Veteran filed a claim in 2011 when he learned that he would not lose his other benefits as a result.

To the extent that a VA or other government employee may have provided erroneous advice, this does not warrant an award of the benefit sought, nor does a lack of intent or understanding by the Veteran as to the effects of filing or not filing a claim for certain VA benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  
 
The assignment of effective dates is controlled by statutes and regulations, and neither the agency of original jurisdiction nor the Board is free to disregard such laws.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As such, because the statutory and regulatory requirements for an earlier effective date have not been met, the Board has no discretion, and the appeal must be denied.


ORDER

An effective date earlier than February 28, 2011, for the grant of service connection for lung cancer, for accrued benefit purposes, is denied. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


